PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
NOGUEIRA et al.
Application No. 15/500,496
Filed: 30 Jan 2017
For HERBICIDAL FORMULATION WITH DOUBLE ACTION MECHANISM FOR CONTROLLING WEEDS, METHOD FOR CONTROLLING UNDESIRABLE WEEDS AND METHOD FOR INCREASING HARVEST YIELD
:
:
:
:
:	DECISION ON PETITION
:
:
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.137(a), filed January 8, 2021, to revive the above-identified application.

This petition pursuant to 37 C.F.R. § 1.137(a) is GRANTED.

A timeline of the relevant events is as follows:

This application was filed electronically pursuant to 35 U.S.C. § 371 on January 30, 2017, including, inter alia, an Application Data Sheet (ADS) which lists five joint inventors.  A properly executed inventor’s oath or declaration from each named inventor was not included on initial deposit.1  

On May 3, 2017, the United States Patent and Trademark Office (USPTO) issued a Notice of Acceptance of Application under 35 USC 371 and 37 CFR 1.495.  The notice does not indicate that an oath or declaration was received on initial deposit.  

On September 12, 2017, the USPTO issued a non-final Office action.  

On October 26, 2017, applicant filed a reply to the non-final Office action.

On January 23, 2018, the USPTO issued a final Office action.

On March 23, 2018, applicant filed a reply to the final Office action.  

On April 26, 2018, the USPTO issued an advisory action.

On May 23, 2018, applicant filed a first Request for Continued Examination (RCE) along with a one-month extension of time.  

On October 5, 2018, the USPTO issued a non-final Office action.

On February 5, 2019, applicant filed a reply to the non-final Office action along with a one-month extension of time.

On May 14, 2019, the USPTO issued a final Office action.

On August 1, 2019, applicant filed a reply to the final Office action.

On August 28, 2019, the USPTO issued an advisory action.

On November 13, 2019, applicant filed a second RCE along with a three-month extension of time.

On February 11, 2020, an executed declaration for each joint inventor was received.

On March 20, 2020, the USPTO issued a non-final Office action.

On July 17, 2020, the USPTO issued a notice of abandonment, which indicates continued examination under 37 C.F.R. 
§ 1.114 does not apply in a national stage application under 35 U.S.C. § 371 unless the requirements of 35 U.S.C. 
§ 371(c) have been complied with, including the requirement for the inventor’s oath or declaration.

On July 23, 2020, applicant filed original petitions pursuant to 37 C.F.R. §§ 1.137(a) and 1.181, and each was dismissed via the mailing of a decision on December 22, 2020.  

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section, and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

37 C.F.R. § 1.137(a)(4) requires a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional.  Since the statement contained in this petition varies from the language required by 37 C.F.R. 
§ 1.137(a)(4), the statement contained in this petition is being construed as the statement required by 37 C.F.R. § 1.137(a)(4) and Petitioner must notify the Office if this is not a correct interpretation of the statement contained in this petition.

The petition fee was charged to Deposit Account number 06-1440 on December 18, 2020.  

To date, requirements one, two, and four of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. 
§ 1.137(a) is not applicable, as a terminal disclaimer is not required.2  

The Technology Center will be notified of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that the amendment to the claims and remarks filed on July 20, 2020 can receive further processing in due course.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.3  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.




/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions





    
        
            
    

    
        1 The Transmittal Letter to the United States Designated/Elected Office (DO/EO/US) concerning a Submission under 35 U.S.C. 371 that was included on initial deposit has been reviewed by the undersigned, and it expressly indicates that an oath or declaration for each inventor was not attached. 
        2 See 37 C.F.R. § 1.137(d).
        3 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for Petitioner’s further action(s).